Citation Nr: 0501876	
Decision Date: 01/26/05    Archive Date: 02/07/05	

DOCKET NO.  97-27 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to an increased rating for laceration of the 
right little finger with ankylosis and ulnar nerve 
involvement, currently evaluated as 30 percent disabling. 

2.  Entitlement to an effective date prior to January 22, 
1997, for the assignment of a 30 percent rating for the 
laceration of the right little finger with ankylosis and 
ulnar nerve involvement. 

3.  Entitlement to a total rating based on individual 
unemployability by reason of service-connected disability.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had periods of active service from January 1977 
to March 1977 and from August 1980 to August 1982.

This appeal arises from rating decisions of the VARO in 
Chicago, Illinois.  By a decision of the Board in February 
1999, the veteran's claims for a disability rating in excess 
of 30 percent for his right little finger disorder and the 
assignment of an earlier effective date were denied.  The 
veteran filed an appeal to the United States Court of Appeals 
for Veterans Claims (Court).  Pursuant to a March 2001 Order 
of the Court, the Board's February 1999 decision was vacated 
and the matter was remanded to the Board for readjudication.  
The Board again remanded the case in January 2004 in order 
that the veteran's request for a videoconference hearing 
before a current member of the Board might be accommodated.  
The case has been returned to the Board for appellate review.

The appeal is once again remanded to the RO by way of the 
Appeals Management Center in Washington, D.C.  VA will notify 
the veteran should further action be required. 





REMAND

Pursuant to the Board's January 2004 remand, the veteran was 
scheduled for a videoconference hearing before a Member of 
the Board at the VARO in Chicago on April 19, 2004.  However, 
in an April 12, 2004, communication, the veteran's 
representative asked that the hearing be delayed until the 
veteran's claim for a total rating based on individual 
unemployability was certified to the Board.  In a June 2004 
communication, the veteran's representative asked that the 
videoconference hearing scheduled for June 21, 2004, at the 
VARO in Chicago with a Member of the Board be cancelled.  The 
representative stated that the cancellation was requested 
because the veteran's claims were "intertwined with his [the 
veteran] Federal Workmen's Compensation claim."  It was 
reported the veteran had undergone surgery on his small 
finger on May 17, 2004.  An orthopedic physician from the 
University of Chicago Hospitals indicated on May 19, 2004, 
that the veteran's work status was to be reevaluated six 
weeks after the surgery.  The representative asked that the 
case be remanded by the Board in order to obtain the 
workmen's compensation records pertaining to their 
evaluation.  The representative stated a hearing would be 
irrelevant given the veteran's ongoing treatment for his 
service-connected disability as part of his Federal Worker's 
Compensation claim.  Medical records for treatment of the 
service-connected finger were submitted.  These records were 
submitted to the Board.  Waiver of consideration of the 
records by the RO is not of record.

In his June 2004 communication, the representative asked that 
the Board obtain the worker's compensation records at a time 
after the veteran had been reevaluated.  As noted above, this 
was supposed to have been about six weeks after the surgery 
in May 2004.  

In view of the foregoing, the Board believes that further 
development is in order and the case is REMANDED for the 
following actions:

1.  The RO should review the claims file 
and ensure that all additional 
development action required by the VCAA 
and its implementing regulations is 
complete.  Specifically, the RO should 
inform the veteran that VA will make 
efforts to obtain any additional relevant 
Government evidence, such as VA medical 
records.  Efforts to secure Government 
records must continue until it is 
determined that further efforts would be 
futile.  The RO should inform the VA that 
VA will also attempt to secure private 
medical records, if he identifies such 
records and the custodians thereof.  The 
RO must notify the veteran that he should 
submit all evidence in his possession in 
furtherance of his claim.  Of particular 
interest are any records from Daniel P. 
Mass, M.D., at the University of Chicago 
Hospitals subsequent to May 2004.  Also 
of interest are any additional records 
with the United States of American Merit 
Systems Protection Board, Central 
Regional Office, pertaining to a worker's 
compensation claim the veteran has with 
that agency.

2.  The veteran should be afforded a VA 
orthopedic examination for the purpose of 
determining the current nature and extent 
of impairment attributable to his 
service-connected right little finger 
disability.  The examiner should comment 
on any functional impairment due to pain 
and other symptomatology involving the 
finger, and the pathology associated with 
these symptoms should be described.  All 
necessary tests should be performed.  The 
examiner should also comment on 
functional limitations caused by pain, 
flare-ups of pain, weakness, 
fatigability, and incoordination, if 
present.  Any additional functional 
limitation should be expressed as 
limitation of motion of the fingers, or, 
if applicable, favorable or unfavorable 
ankylosis.  The examiner should also 
comment on the impact of the service-
connected symptomatology on the veteran's 
ability to obtain and maintain some form 
of gainful employment consistent with his 
work history.

3.  Clarification should be made with the 
veteran and his representative as to 
whether a hearing is desired, either by 
videoconference with a Member of the 
Board, in Washington, D.C., or before a 
decision review officer at the RO.  If 
the veteran and his representative 
express a desire for a hearing, one 
should be scheduled at the earliest 
available opportunity.  

4.  Then, the claims should be 
readjudicated.  If the benefits sought 
are not granted to the veteran's 
satisfaction, he and his representative 
should be provided a supplemental 
statement of the case and an appropriate 
period of time for a response.  

Then, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  No action is 
required by the veteran until he is otherwise notified.  By 
this action, the Board intimates no opinion, either legal or 
factual, as to any final disposition warranted.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans 



Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).


                       
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004)



